DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ambar Nayate on 03/23/2022.
The application has been amended as follows: 
A.	Amend claim 59 to read as follows:
Claim 59 (Currently Amended): A pre-operative planning system for designing a shoulder surgery guide, the system comprising:
                a memory comprising instructions stored therein; and
                processing circuitry coupled to the memory  execute the stored instructions to:
                            receive one or more images of a shoulder of a subject;
                virtually align at least one implant to a virtual representation of a glenoid of the shoulder;
conduct a range of motion analysis of the virtual alignment of the at least one implant to the virtual representation of the glenoid, the range of motion analysis including the virtual alignment of the at least one implant to the virtual representation of the glenoid through ranges of motion of the shoulder to measure impact locations and to compensate for necessary functional range of motion of the shoulder; 
compare vectors in three dimensions, wherein the vectors comprise a distance and direction, measured in the one or more images, between tendon and muscle insertions on a scapula of the shoulder of the subject and a humerus of the shoulder of the subject, wherein the vectors measure the distance of relocation of humeral tuberosity of the shoulder of the subject compared to the scapula of the shoulder of the subject;
generate information, for the pre-operative planning, indicative of at least one of a selection of glenoid implant, humeral implant, or information for creation of the shoulder surgery guide and the comparison of the vectors; and
output the generated information for the selection of the glenoid implant, the humeral implant, or the creation of the shoulder surgery guide.

B.	Cancel claims 37, 39 – 42, 65 and 67 – 70.
C.	Allow claims 59 and 61 – 64.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior art is to Iannotti et al. (US Pub. 2012/0276509 A1) which discloses a related method [abstract], except for disclosing all the limitations presented in the claims as currently amended, generally directed to the combination of the steps of conducting a range of motion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775